Citation Nr: 0325261	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating evaluation for residuals 
of a laceration of the left knee to include patellar 
tendonitis and scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The case was remanded by the Board to the RO in December 
2000.  At that time, the Board remanded the case, in part, to 
determine whether the veteran had residuals other than 
scarring from the inservice injury to his left knee.  The RO 
was requested to afford the veteran a VA examination in this 
regard to obtain a medical opinion on this matter.  See e.g., 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additional 
medical evidence was obtained on remand, and in a February 
2003 supplemental statement of the case, it was indicated by 
the Decision Review Officer that "service connection for 
patellar tendonitis is granted as being associated with the 
prepatellar laceration in service."  However, she found that 
"[i]n the absence of treatment records documenting any 
disability other than a faintly visible scar, and in the 
absence of objective findings on an VA exam documenting other 
than a faintly visible scar, an evaluation in excess of the 
current 0% is not warranted."  In light of this 
determination, the issue has been recharacterized as on the 
title page of this decision.   

The Board notes that in May 2003, the veteran filed a motion 
for an extension of time of 90 days in order to permit him to 
submit evidence and/or argument in support of his claim.  
That motion was granted by the undersigned; however, as of 
this date, no evidence has been received from the veteran or 
his representative since the motion was granted.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed his increased rating claim in September 1998 and the 
claim remains pending before VA.  Thus, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date, the Board 
finds that such provisions of the VCAA are applicable to this 
pending appeal.  

In an April 2003 letter, the Board informed the veteran of 
the notice and assist provisions of the VCAA.  In this 
regard, the Board notes that while in theory, the Board has 
the authority to consider law not considered by the RO, a 
recent case from the Federal Circuit invalidated a portion of 
the VA regulation the Board utilized to notify a claimant of 
the VCAA pursuant to 38 U.S.C.A. § 5103.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In that case, the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which required 
the Board to provide the notice required by 38 U.S.C.A. 
§ 5103(a) and provide a claimant not less than 30 days to 
respond to the notice, was invalid because it was contrary to 
38 U.S.C.A. § 5103(b) which provided a claimant one year to 
submit evidence.  See also Paralyzed Veterans of America, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 2003).  Therefore, at 
this point in time, the Board cannot provide the notice to 
the appellant of the provisions of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence necessary to substantiate his claims. 

In the instant case, the RO has not adjudicated the veteran's 
claim under the provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board thus 
observes that the VCAA notification received by the veteran 
was inadequate and he must be apprised of all applicable 
provisions of the VCAA by the RO, including what evidence 
would substantiate his specific claim, the required time 
period for the receipt of evidence, and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review. 

The Board also notes that the veteran's noncompensable rating 
for his left knee scar was continued in a December 1998 
rating decision, that he filed a timely notice of 
disagreement to that decision, and that he perfected his 
appeal in August 1998.  The Schedule for Rating Disabilities 
pertaining to skin disorders under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833, was revised, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  This 
change became effective during the veteran's appeal; however, 
the RO did not evaluate the veteran's disability under the 
new criteria for skin disorders.  This must be accomplished 
on remand.  See Bernard supra.  Further, in order to 
evaluate the veteran's left knee scar, the Board finds that 
additional examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to a compensable rating for a 
left knee disability.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio supra.

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).   

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and extent of the residuals of 
his left knee laceration to include 
patellar tendonitis and scar.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Color 
photographs of the veteran's left knee 
should be taken and associated with the 
examination report.  Findings necessary 
to apply the criteria in 38 C.F.R. § 
4.118 (2002) and 67 Fed. Reg. 49596-99 
(July 31, 2002) should be set forth in 
detail (copies of these regulations 
should be provided to the examiner).  

-The examiner should report on the size 
and width of the scar in square inches; 

-The examiner should indicate whether the 
scar is deep (i.e., one associated with 
underlying soft tissue damage) or causes 
limitation of motion; or superficial 
(i.e., not associated with underlying 
soft tissue damage) and does not cause 
limited motion; or superficial and 
unstable (where there is frequent loss of 
covering of skin over the area in 
question); or superficial and painful; or 
whether there is evidence that the scar 
is poorly nourished, subject to 
ulceration, tender or painful to 
palpation; or is productive of other 
limitation of function;   

-The examiner should outline any related 
nerve damage; 

-The examiner should offer comments and 
an opinion as whether the veteran's left 
knee scar impairs the functioning of any 
part of the veteran's body or could 
reasonably be expected to interfere with 
normal employability.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

3.  The RO should then review the 
veteran's claim under the applicable 
diagnostic codes of 38 C.F.R. § 4.118, in 
effect before and after August 30, 2002, 
and the RO should consider whether the 
veteran's patellar tendonitis is 
productive of separate and distinct 
symptomatology from the left knee scar 
such that multiple ratings are warranted.  
See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




